 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11     K.C., a minor,                              Case No.: 17cv683-LAB (KSC)
12                                    Plaintiff,
                                                   ORDER GRANTING LEAVE TO
13     v.                                          FILE SECOND AMENDED
                                                   COMPLAINT; AND
14     MELANIE VEJMOLA, et al.,
15                               Defendants.       ORDER REQUIRING PLAINTIFF
                                                   TO RESPOND TO MOTION FOR
16
                                                   SUMMARY JUDGMENT
17
18          After the Court dismissed the complaint for failure to state a claim, Plaintiff
19   filed a motion for leave to amend. Because the proposed amended complaint did
20   not correct the defects in the dismissed complaint, the Court summarily denied
21   that, but gave Plaintiff the opportunity to file a renewed ex parte motion for leave
22   to amend. That motion (Docket no. 41) is fully briefed and is now pending.
23   Although the proposed amended complaint depends heavily on an agreement
24   known as the Certified Child Care Agreement (“CCC Agreement”), the agreement
25   is not attached. The proposed amended complaint says that the CCC Agreement
26   is not attached because Defendants have deemed it confidential. (Docket no. 41-
27   1, at 7 n.1.) Instead, it says, “Plaintiff . . . will provide it for in camera review.” (Id.)
28   No copy of the CCC Agreement was lodged with the Court.

                                                   1
                                                                                 17cv683-LAB (KSC)
 1         Whether the Court could even consider an unfiled document in this situation
 2   is a thorny question. Ordinarily the Court would require a plaintiff to present
 3   compelling reasons before it would consider such a document, because doing so
 4   effectively amounts to sealing part of a complaint See Williams & Cochrane, LLP
 5   v. Quechan Tribe of Ft. Yuma Indian Reservation, 2017 WL 7362744, slip op. at
 6   *2 (S.D. Cal., Nov. 7, 2017) (discussing differing standards for sealing a complaint).
 7   But now Defendants have filed a motion for summary judgment. Plaintiff cannot
 8   avoid summary judgment by relying on mere allegations about the agreement and
 9   giving her opinion about its meaning and legal effect.
10         The summary judgment motion is directed alternatively at the first amended
11   complaint, and at the proposed amended complaint. The first amended complaint,
12   however, was already dismissed, and there is no pending complaint.             In the
13   interests of economy, the Court GRANTS the request for leave to file a second
14   amended complaint while reserving on the question of whether it can withstand
15   dismissal, which the parties’ briefing has addressed. The Clerk is directed to
16   terminate this motion. (Docket no. 41.) Plaintiff shall promptly file her proposed
17   amended complaint as the Second Amended Complaint. The motion for summary
18   judgment will be deemed to apply to this complaint. The arguments raised in favor
19   of or against leave to amend will be considered in connection with the summary
20   judgment motion and need not be raised or addressed anew. Plaintiff must timely
21   file her written opposition to the summary judgment motion, and her failure to do
22   so will be construed as her consent to the motion’s being granted. See Civil Local
23   Rule 7.1(f)(3)(c).
24         In view of Defendants’ arguments and evidence, it is apparent the SAC
25   cannot survive dismissal based solely on its own conclusory allegations about the
26   the meaning and legal effect of the CCC Agreement. In addition to addressing the
27   rest of Defendants’ motion, Plaintiff’s opposition must also therefore either attach
28   or incorporate all relevant portions of the Agreement that she relies on to establish

                                               2
                                                                           17cv683-LAB (KSC)
 1   her claims. Among other things, she must show who the parties to the Agreement
 2   were. If she believes it cannot be filed, she should concurrently with her opposition
 3   file an ex parte motion for leave to file it under seal. Any such motion must satisfy
 4   the high standards for sealing documents attached to a dispositive motion. See
 5   Kamekana v. City & Cty. of Honolulu, 447 F.3d 1172, 1180 (9th Cir. 2006). Among
 6   other things, the motion must show why lesser measures (such as redaction)
 7   would not be sufficient, and must permit the Court to make the detailed findings it
 8   must make before approving the filing of such a document under seal. Because
 9   sealing impinges on the public’s right of access, the designation of a document as
10   confidential by one or more parties, or even agreement among all parties, is not
11   an adequate basis for sealing. See id. at 1179 (citing Foltz v. State Farm Mut. Auto.
12   Ins. Co., 331 F.3d 1122, 1136 (9th Cir. 2003)) (holding that standards for sealing
13   apply even to documents subject to a protective order).
14         Because sealing is a generally disfavored and onerous procedure, however,
15   the parties are encouraged to find an alternative solution. The parties are also
16   reminded that the Court’s standing order requires submission of a joint statement
17   of undisputed facts. See Standing Order in Civil Cases, & 4(e).
18
19         IT IS SO ORDERED.
20   Dated: February 5, 2019
21
22                                           Hon. Larry Alan Burns
                                             Chief United States District Judge
23
24
25
26
27
28

                                               3
                                                                          17cv683-LAB (KSC)
